Title: John Thaxter to Abigail Adams, 1 April 1781
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Leyden 1st. April 1781
     
     I have been duly honoured with your two favours of the 18th. of Novr. and 8th. of December. I am much obliged by the particular Account You have given of the Rise, Progress and fatal Issue of the fond Attachment of Mr. C. to Miss P. I confess with great Candour it contains many Circumstances hitherto unknown to me. I have indeed, Madam, an unavoidable and involuntary Share in the dreadful Catastrophe of this unhappy Man. The Story in itself is affecting—but the polish and Ornaments of your Pen together with those Observations which your nice Sensibility has suggested and which are so judiciously interspersed have rendered it peculiarly interesting. I have weeped his Fate as a Brother—nor is the unhappy Lady less an Object of my tenderest Commiseration. Would to God I had never seen the unfortunate Pair! It has been a Source of constant Misery to me, but this last and fatal Event has been painful and afflicting to an extreme degree. I do not however reproach myself. I have felt Stings and Arrows, but not those of Guilt or Remorse, tho’ equally poignant. I am fully confident that I stand justified and acquitted of the least Shadow or particle of Criminality—I may have been innocently accessary.——There are undoubtedly bounds set to the Sacrifices which one may and ought to make to promote the Happiness of another—how far the Obligation may extend in a Circumstance similar to her’s or mine, is a Question that involves so many Considerations and interests so much the Passion of Self Love and the social feelings, that it is of difficult Determination. Philosophy has very little to do in general in governing the decision. It is a most unhappy Dilemma—so strong is the desire of promoting our personal Felicity, so essential a Spring is it of our Actions, so fixed are we in deriving it from Objects where our Hopes centre, that, however disposed We may be to advance each other’s Happiness, yet in Cases of Competition between personal and relative, the former turns the Scale but too commonly. In an Object so essential as the Choice of a Companion for life, it is proper that it should.——You observe I may be disappointed in my fair American—it is very possible and I think upon the whole very probable. I wish her to observe in that Case the same degree of Generosity, which I hope I may say without Vanity I have shewn in a similar one, and that the Issue of my Affection may not be so melancholy as that of the Gentleman who makes the Subject of your excellent Letter. I am as little capable as ambitious of female Conquests. I wish to merit the Esteem of all the fair, and boast the particular Affection of but one. I may be unhappy—may I be innocently so.
     As to the fair Maroni, the Vestal Nun, it is long since I have seen or heard from her. The best Answer I can give is in adopting the Words of Your Quotation, stripping it of its Interrogations and substituting an Affirmation, viz. that her “Passions are all sublimated, and the Love of God substituted to that of Man,” &c. &c. I am not sufficiently acquainted with her history to determine absolutely her Motives for entering that gloomy Abode. If I was to hazard a Conjecture, I should attribute her Motive to an enthusiastic Zeal rather than to “disappointed Love.” It is a silent Retreat for “hopeless Passion,” where Sighs, Tears and Woes to the unfeeling speechless Walls are rais’d and shed, but rais’d and shed in vain.
     Accept, Madam, my most grateful Acknowledgments for your kind Attention to what is most dear to me, that is my Reputation, which those have attempted to asperse, whose Approbation would be its greatest Blot. There are some Persons in that Town, whose Element is Malice and Envy, who cannot bear to see a Character contrasted with their own. I despise their Calumny—I have little merited it. I feel the most sovereign Contempt for her who has said She could call me her own, or any other of the same Stamp there or in this Country.—God forbid that I should become a Slave to Wretches of that Cast.
     The English are in open War with this Republick—have taken Statia, St. Martins and Saba, but yet the Dutch have not a Ship of War or even a Privateer as yet gone out to revenge these Insults. This Irresolution and Inactivity is unaccountable—But my Pen must stop.
     My Duty, Respects, and Compliments, if you please, where they are respectively due. My Love to your amiable Daughter, am very sorry She is not to be persuaded to favour me with some of her in­genious epistolary Productions. As to my fair American She is so curious about, I must refer her with the other curious young Ladies to her Aunt Cranch to whom I have written. I am with every Sentiment of Respect & Esteem Madam your most obliged & obedient Servt.,
     
      J.T.
     
    